Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 18 amended
Claims 1-20 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by June (KR 20180125291 A).
Consider Claim 1, June teaches the process of forming perovskite layer (abstract), including the step of: spin coating and perovskite layer on substrate (quartz), performing a heating treatment (UV-ozone cleaning), and performing an annealing step using IR irradiation (ceramic heaters) (Page 7, lines 2-7).
Consider Claim 2, June teaches the heat treatment step to the substrate (using UV – ozone cleaning) before the IR irradiation process with ceramic heaters (Page 7, lines 2-7).
Consider Claim 7, June teaches the heat treatment step where the temperature from 80-120℃ (Page 5, third before the last paragraph).
Consider Claim 10
Consider Claims 12 and 15, June teaches forming solar cell having perovskite layer (abstract), where the process of forming perovskite including the step of: spin coating and perovskite layer on substrate (quartz), performing a heating treatment (UV-ozone cleaning), and performing an annealing step using IR irradiation (ceramic heaters) (Page 7, lines 2-7). June teaches the use of first ultraviolet radiation on the perovskite layer to form a protective layer (due to crystallization enhancement process) (Page 6, third paragraph), where the material of the protective layer comprise PbI2 (Fig. 1, page 5, third paragraph).

    PNG
    media_image1.png
    539
    408
    media_image1.png
    Greyscale

Consider Claim 13, June teaches the first ultraviolet having a wavelength from 10–380 nm (Page 6, fourth paragraph).
Consider Claim 16, June teaches the heat treatment step to the substrate (using UV – ozone cleaning) before the IR irradiation process with ceramic heaters (Page 7, lines 2-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over June (KR 20180125291 A) in view of Scoot (US. Pat 5,601,869), with the Watson (NPL, rapid processing of perovskite solar cells and under 2.5 seconds, 2015).
Alternatively, Considered Claim 1
June does not teach the heat treatment with UV light for the annealing step.
However, Scott is in the art of forming layered structure having layer 20 (Fig. 1), where layer 20 include perovskite material (Col. 8, lines 25-27), teaches the annealing process (rapid thermal processing, RTP) for layer 20 using halogen lamp (Col. 10, lines 10-13, and lines 20-27).
Scott does not explicitly teach the type of radiation emitted from the halogen lamp.
However, Watson is in the art of rapid annealing of perovskite structure (abstract), teaches the annealing using halogen lamp where the halogen lamp emits radiation from 250 to 2500 nm (page 9124, right column, first paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine June with Scott to use the halogen lamp emitting both UV/heating treatment and IR irradiation at the same time for the annealing process, to provide with a rapid annealing within 5 – 300 seconds (Col. 10, lines 30-32).
Consider Claims 3-4, the combined June (with Scott) teaches the process of heat treatment/annealing using UV and IR radiation at the same time, using halogen lamp which irradiated both UV and IR (Scott, Col. 10, lines 20-27), where the UV irradiation and the IR irradiation begin and ends at the same time.
Considered Claims 5-10, the combined June (with Scott) teaches the halogen lamp range from 250 – 2500 nm (Watson, page 9124, right column, first paragraph) including UV irradiation from 320 – 400 nm and IR irradiation from 700-1400 nm. The combined June (with Scott) teaches the irradiation from 5 – 300 seconds (Scott, Col. 10, lines 30-32), encompassing less than 600 seconds for UV irradiation and 20 seconds –5 minutes for IR irradiation. In the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). The combined June (with Scott) teaches the heat treatment step where the temperature from 80-120℃ (June, Page 5, third before the last paragraph) and for 5-20 min with heating treatment temperature between 80-120℃ (June, Page 5, third paragraph from the bottom). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In re Titanium Metals Corp. 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
Alternatively, Considered Claim 12 and 15, June teaches forming solar cell having perovskite layer (abstract), where the process of forming perovskite including the step of: spin coating and perovskite layer on substrate (quartz), and performing a heating treatment as an annealing step using ceramic heaters (Page 7, lines 2-7). June teaches the use of first ultraviolet radiation on the perovskite layer to form a protective layer (due to crystallization enhancement process) (Page 6, third paragraph), where the material of the protective layer comprise PbI2 (Fig. 1, page 5, third paragraph).

    PNG
    media_image1.png
    539
    408
    media_image1.png
    Greyscale

June does not explicitly teach the annealing step emits UV and IR irradiation.
However, Scott is in the art of forming layered structure having layer 20 (Fig. 1), where layer 20 include perovskite material (Col. 8, lines 25-27), teaches the annealing process (rapid thermal processing, RTP) for layer 20 using halogen lamp (Col. 10, lines 10-13, and lines 20-27). 
Scott does not explicitly teach the type of radiation emitted from the halogen lamp.
However, Watson is in the art of rapid annealing of perovskite structure (abstract), teaches the annealing using halogen lamp where the halogen lamp emits radiation from 250 to 2500 nm (page 9124, right column, first paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine June with Scott to use the halogen lamp emitting both second UV irradiation/heating treatment and IR irradiation at the same time for the annealing process, to provide with a rapid annealing within 5–300 seconds (Col. 10, lines 30-32).
Consider Claim 13, the combined June (with Scoot) teaches the first ultraviolet having a wavelength from 10–380 nm (June, Page 6, fourth paragraph).
Consider Claim 14, the combined June (with Scott) teaches the heat treatment step processed for 5-20 min with heating treatment temperature between 80-120℃ (June, Page 5, third paragraph from the bottom).
Consider Claim 17–18, the combined June (with Scott) teaches the process of heat treatment/annealing using UV and IR radiation at the same time, using halogen lamp which irradiated both UV and IR (Scott, Col. 10, lines 20-27), where the UV irradiation and the IR irradiation begin and ends at the same time. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over June (KR 20180125291 A) in view of Scoot (US. Pat 5,601,869), with the Watson (NPL, rapid processing of perovskite solar cells and under 2.5 seconds, 2015), and in further view of Jones (PG Pub 2018/0005764 A1).
Consider Claim 11, the combined June (with Scott) teaches the previously disclosed in claim 1.
The combined June (with Scott) does not teach the claimed coating process.
However, Jones is in the art of forming perovskite layer for an opto-electronic device (abstract), teaches the coating of perovskite material listed in [0078] by coating processes such as doctor blade coating, slot die coating and spray coating [0084].
A person having ordinary skill in the art before the effective date of the claimed invention would combine combined June (with Scott) with Jones to coat the perovskite layer with the above coating processes, to provide with a coating thickness ranging from 10 nm - 100 microns thickness [0082].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over June (KR 20180125291 A) in view of Scoot (US. Pat 5,601,869), with the Watson (NPL, rapid processing of perovskite solar cells and under 2.5 seconds, 2015), and in further view of Koposov (PG Pub 2016/0005987 A1).
Consider Claims 19-20, the combined June (with Scott) teaches the previously disclosed in claim 1.
The combined June (with Scott) does not teach the coating of inorganic hole transport layer (HTL) using sputtering process.
However, Koposov is in the art of forming multilayer solar cell structure (abstract), teaches the coating of an inorganic hole transport material layer (HTM layer) between the perovskite layer and the counter electrode in a solar cell structure, where the inorganic HTM layer is formed using reactive sputtering process [0012].
A person having ordinary skill in the art before the effective date of the claimed invention would combine June (with Scott) with Koposov to deposit the inorganic layer 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718